     Case 2:18-cv-00478-JRG Document 2 Filed 05/26/20 Page 1 of 3 PageID #: 4



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

OYSTER OPTICS, LLC,                               §
                                                  §
                Plaintiff,                        §
                                                  §
v.                                                §   CIVIL ACTION NO. 2:18-CV-00478-JRG
                                                  §
ALCATEL-LUCENT USA, INC.,                         §
                                                  §
                Defendant.                        §
                                                  §

                      SUPPLEMENTAL DOCKET CONTROL ORDER

        The Court issues this Order sua sponte. In view of Plainitff Oyster Optics, LLC (“Oyster”)

and Defendant Alcatel-Lucent USA Inc.’s (“ALU”) (collectively, the “Parties”) Joint Status

Report filed in Oyster Optics, LLC v. Coriant America, Inc., et al, No. 2:16-cv-1302-JRG (the

“-1302 Case”), it is hereby ORDERED that the following schedule of deadlines shall be in effect

until further order of this Court:

  I.    Pre-Trial Conference

        The Pre-Trial Conference shall be held on Wednesday, June 17, 2020 at 9:00 a.m. central

in person in Marshall, Texas.

 II.    Trial

        Jury selection and trial are set for Monday, July 6, 2020 at 9:00 a.m. central in person in

Marshall, Texas.

III.    Pre-Trial Order

        By or before June 8, 2020, the Parties shall refile a Proposed Joint Pretrial Order in view

of the current posture of this case.
   Case 2:18-cv-00478-JRG Document 2 Filed 05/26/20 Page 2 of 3 PageID #: 5



IV.     Dispositive Motions, Motions to Strike Expert Testimony (including Daubert
        Motions)

        The Parties shall refile by or before June 2, 2020 any of the pretrial motions previously

filed in the -1302 Case prior to the Order severing the claims in the -1302 Case (Case No. 2:16-

cv-1302-JRG, Dkt. No. 850), to the extent the disputes contained therein are live and applicable to

this case. The Parties shall include in any such filing all opposition, reply, sur-reply briefs and all

supporting declarations and evidence as previously tendered.

        The Parties may supplement their damages expert reports solely to adjust mathematic

calculations of damages caused by the severing of this case and the passage of time related thereto.

Any such supplemental damages report shall be served by or before June 2, 2020 and any response

thereto shall be served by or before June 9, 2020.

 V.     Motions in limine

        The Parties shall file any motions in limine by or before June 2, 2020. Opposition briefs

shall be due by or before June 9, 2020. The Parties are ordered to meet and confer on any

outstanding objections on motions in limine. The Parties shall (by notice filed on the docket) advise

the Court of any agreements reached regarding the same no later than 10:00 a.m. on June 15,

2020.

VI.     Verdict Form

        The Parties shall submit their proposals for the verdict form by or before June 8, 2020.

VII.    Juror Questionnaires

        If a juror questionnaire is to be used, an editable (in Microsoft Word format) questionnaire

shall be jointly submitted to the Deputy Clerk in Charge by or before June 8, 2020. Such

questionnaires shall conform to the Court’s Standing Order regarding the same.




                                                  2
    Case 2:18-cv-00478-JRG Document 2 Filed 05/26/20 Page 3 of 3 PageID #: 6



VIII.       Notice of Daily Transcripts or Real Time Reporting
        .   If a daily transcript or real time reporting of court proceedings is requested for trial, the

 party or parties making said request shall file a notice with the Court and e-mail the Court Reporter,

 Shelly Holmes, at shelly_holmes@txed.uscourts.gov by or before June 8, 2020.



            The provisions hereof shall control and be in lieu of any conflicting provision of any earlier

 entered docket control order in this or any predecessor case.


            So ORDERED and SIGNED this 26th day of May, 2020.




                                                               ____________________________________
                                                               RODNEY GILSTRAP
                                                               UNITED STATES DISTRICT JUDGE




                                                      3
